Citation Nr: 0415354	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-08 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a somatoform disorder with dysthymia, to 
include complaints of constipation, diarrhea, numbness, joint 
pain, fatigue, headaches, fluctuation of appetite, apathy, 
memory loss, and chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1973, and from February 1991 to June 1991 in the 
Persian Gulf.  In addition, he served in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which found that new and material evidence has not 
been submitted sufficient to reopen the veteran's claim of 
entitlement to the above noted conditions.  A hearing before 
the undersigned Veterans Law Judge at the RO (i.e. a travel 
board hearing) was held in September 2003.

It is unclear whether the veteran is raising the issue of 
service connection for night seats due to an undiagnosed 
illness.  It is requested that the RO contact the veteran to 
clarify this matter and thereafter take the appropriate 
action. 

The issues of memory loss, numbness, and headaches are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a decision dated in September 1997, the RO denied 
entitlement to service connection for a somatoform disorder 
with dysthymia, to include complaints of constipation, 
diarrhea, numbness, joint pain, fatigue, headaches, 
fluctuation of appetite, apathy, memory loss, and chest pain.  
The veteran did not timely appeal this decision, and it 
became final.

2.  Evidence received since that September 1997 RO decision 
is so significant that it must be considered to fairly decide 
the merits of the claim.

3.  Chronic disability manifested by diarrhea, joint pain to 
include chest pain, fatigue to include apathy, and 
fluctuation of appetite, is due to an undiagnosed illness 
resulting from Persian Gulf service. 

4.  The current VA examination showed no complaints of 
constipation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1997 RO decision 
is new and material and the claim of service connection for 
constipation, diarrhea, numbness, joint pain, fatigue, 
headaches, fluctuation of appetite, apathy, memory loss, and 
chest pain and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §  3.156(a) (2003).

2.  An undiagnosed illness manifested by diarrhea, joint pain 
to include chest pain, fatigue to include apathy, and 
fluctuation of appetite was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

3.  An undiagnosed illness manifested constipation was 
neither incurred in nor aggravated by service.  38 U.S.C.A. 
1110, 1131 (West 2002); 38 C.F.R. 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29,2001.  66 Fed. Reg. 45,620-32 (Aug.29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that the provisions of 38 C.F.R. 
§ 3.156(a) regarding new and material claims were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).

In this regard the veteran was notified of the VCAA and what 
evidence the VA would obtain in the June 2002 statement of 
the case, and April 2003 supplemental statement of the case.  
Furthermore, all available relevant evidence has been 
obtained and associated with the claims folder.  VA has 
therefore satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture, particularly in light of the favorable decision 
below, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The evidence of record at the time of the September 1997 RO 
decision is briefly summarized.  The veteran's service 
medical records for both periods of active duty show no 
pertinent pathology.

A January 1993 report of consultation shows that the veteran 
complained of headaches, multiple joint pain, numbness, 
diarrhea, impairment of short term memory, listlessness, and 
chronic fatigue.  The assessment was that veteran was felt to 
have typical findings of depression.  The examiner indicated 
that he could not rule out exposure to organic pollutants 
from the Desert Storm Theater, however, he felt that this was 
an unlikely explanation.

Also of record from that time period is the report of an 
August 1993 VA examination, which specifically diagnosed the 
veteran with somatoform disorder with dysthymia.

In January 1994 the RO denied the veteran's claim for service 
connection for constipation, diarrhea, numbness, multiple 
joint pain, fatigue, headaches, fluctuation of appetite, 
apathy, memory loss, and chest pain secondary to Persian Gulf 
service.  At that time the RO determined that a psychiatric 
disability was not present in service and his current 
complaints are not associated with service.  The veteran did 
not appeal that decision.

In March 1995 the RO denied the veteran's claim.  At that 
time the RO determined that his complaints were due to a 
diagnosed illness.  The veteran did not appeal this decision 
which is final.  38 U.S.C.A. § 7105.

Received in December 1996 were military treatment records 
dated in 1994 and 1995.  These records show he was evaluated 
in November 1994 for multiple complaints.  The assessment was 
chronic symptoms of relating to the central and peripheral 
nervous systems, gastrointestinal tract, and musculoskeletal 
symptoms without objective findings on physical examination.   

Received in August 1997 were statements from family member 
describing the veteran's physical condition on his return 
from the Persian Gulf and a statement from his employer.

In September 1997 the RO denied the veteran's claim for 
service connection for a somatoform disorder with dysthymia, 
to include complaints of constipation, diarrhea, numbness, 
joint pain, fatigue, headaches, fluctuation of appetite, 
apathy, memory loss, and chest pain.  At that time the RO 
determined that the veteran's disability was related to a 
known diagnosis of somatoform disorder with dysthymia, and 
that no evidence had been presented linking this disorder to 
service.

The veteran was notified of that prior final decision on 
September 2, 1997, and of his appellate rights.  He did not 
appeal the September 2, 1997 determination, which is now 
final.  38 U.S.C.A. § 7105.  However, the veteran may reopen 
his claim by submitting new and material evidence.  38 
U.S.C.A. § 5108.

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

On September 11, 1998, the veteran submitted an application 
to reopen his claim of entitlement to service connection for 
the above claimed disabilities.  The veteran contends that 
his current condition is either directly related to his 
service, or due to an undiagnosed illness.  The newly 
submitted evidence consists of the report of private 
treatment and the report of VA examinations.

Many of the records submitted show continued treatment for 
the veteran's symptoms and complaints, as well as for 
conditions not at issue in the present case.

The veteran submitted several private statements from friends 
and relations documenting the medical problems that they 
perceived the veteran had after he returned from service in 
the Gulf war.  Many of the records submitted concern the 
veteran's dealings with the Railroad Retirement Board.

A private consultation report dated August 1998 noted that 
the veteran had been referred to a pain management program 
for problems of atypical fibromyalgia, osteoarthritis at the 
patellar femoral joint by history, right shoulder 
periarthritis by history, chronic fatigue syndrome, and 
depression.  This report discusses the various procedures the 
veteran had undergone to attempt to alleviate this pain.  It 
also indicated that the veteran would be unable to return to 
his previous position of employment, and might be unable to 
work in any position.

A psychology assessment from July 1999 diagnosed the veteran 
with mild major depression, secondary to physical problems, 
with a current Global Assessment of Functioning (GAF) of 70.  
The examiner indicated that the veteran's prognosis was poor.

A private assessment of the veteran, dated October 1998, 
indicates that the veteran had been diagnosed with atypical 
fibromyalgia and chronic fatigue syndrome.

A VA psychiatric examination was conducted in July 2002.  
That examination noted that the veteran demonstrated a normal 
rate and rhythm of speech, verbalized his thought content in 
a goal-directed manner, and did not display any indication of 
a formal thought disorder.  He noted that he sometimes had 
difficulty with sleeping and his activities of daily living 
due to pain.  The examiner noted that the veteran's testing 
on the MMPI-II endorsed numerous answers pertaining to 
somatic symptoms.  The results were similar to persons with 
medical conditions which concern them.  The examiner 
indicated that the results did not indicate any symptoms 
suggestive of an Axis I diagnosis, and that the veteran 
appeared similar to people with concerns about their health.  
Testing on the Mississippi PTSD scale noted that the 
veteran's score was similar to those that do not have post 
traumatic stress disorder.  The key score suggested no signs 
of PTSD, but rather normal functioning.  The examiner 
indicated that the veteran did have multiple medical problems 
that were concerning to him, however, he did not report 
symptoms suggestive of Axis I diagnoses, and did not appear 
to have problems with PTSD.  The examiner indicated that the 
veteran could best be helped by addressing his medical 
problems and his concerns about those problems.  The examiner 
concluded that the veteran did not have any psychiatric 
diagnosis at this time.

The veteran also received a VA examination for chronic 
fatigue syndrome in July 2002.  At that time, the veteran 
indicated that his complaints started in August 1992, when he 
was seen for chest pain, joint aches, and fatigue.  The 
veteran indicated that, prior to his service in the Gulf, he 
had excessive energy, and that now he had no energy at all, 
as well as fatigue and decreased concentration.  He 
complained of joint aches that were somewhat migratory in 
nature, without any joint swelling or redness.  He reported 
that he did not feel rested upon waking, though he slept on 
an average of 7-8 hours a night.  He reported that he felt 
his physical capability and capacity had decreased over the 
past year.  For instance, the veteran indicated that last 
year, he was able to do some housework, and that this year, 
he was unable to do so without increase in his symptoms of 
joint aches and fatigue.  

He reported that walking increased pain in all of his joints, 
even walking 5-10 minutes, or sitting for more than 10 
minutes.  He also reported that it took him much longer to do 
yard work than it had previously.  He also complained of 
headaches, though he was very vague about their 
symptomatology.  He did indicate that they could last 
anywhere from an hour to a day long, and that he was usually 
functional with these headaches.  He described them as a 
constricting type headache.

His joint pains, which are migratory in nature, tend to occur 
in his legs and his right elbow and worsen if he sits for 
extended periods of time or if he walks on hard surfaces.  He 
also complained of night sweats, but denied any fevers or 
chills.  He denied weight changes.  He also denied any 
episodes of constipation.  He reported that he would 
occasionally have a diarrheal stool, and that it was 
sometimes associated with certain food.  It was noted that he 
had been treated in the past for irritable bowl syndrome 
without any marked changes or improvement.

Upon examination, the veteran had no lymphadenopathy.  
Thyroid was not enlarged.  Respiratory, cardiovascular, and 
abdominal examinations were normal.  His strength was 5/5 and 
equal to bilateral handgrips, biceps, triceps, quadriceps, as 
well as knee flexion and extension against resistance.  He 
was able to rise on his toes as well as his heels.  His gait 
was steady.  He had normal musculature of his upper and lower 
extremities.  His blood pressure was 120/74, pulse was 72, 
respirations 14.  Deep tendon reflexes were 2+ bilateral 
brachioradialis, knee, and ankle jerks.  His cranial nerves 
II through XII were grossly intact with facial movements 
being symmetrical and shoulder shrug equal.  His Romberg was 
negative.  

The examination further showed that his gait was steady and 
he ambulated without any assistive devices or limps.  The 
examiner indicated that the veteran did not meet the criteria 
based on chronic fatigue syndrome, being positive only for 
four out of the ten criteria, and he did not meet the 
criteria for fibromyalgia.  The examiner indicated that, 
therefore, the veteran's symptoms would fall into the 
category of undiagnosed illness.

A hearing was conducted by the undersigned Veterans Law Judge 
sitting at the RO in September 2003.  At that time the 
veteran testified that he was in constant pain and suffered 
constant fatigue ever since his service in the Gulf.

Analysis

The evidence received since the September 1997 RO rating 
decision includes the reports of VA examinations dated July 
2002, which indicate that the veteran did not have a current 
psychiatric diagnosis, and which indicated that some of the 
veteran's symptoms would fall into the category of 
undiagnosed illness.  This evidence, which speaks directly to 
the nature and etiology of the veteran's symptomatology, is 
new, not having previously been considered, and, moreover, is 
both competent and pertinent evidence that must be considered 
in determining the etiology of the veteran's disabilities.  
As such, it is a sufficient basis upon which to reopen the 
veteran's claim.  The Board will base its current decision 
based on a de novo review of the record.

With regard to the merits of the veteran's claim, the Board 
notes that, in general, service connection may be awarded for 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303(a).  "Direct" service connection may be 
established for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. § 
3.303(d). 

The record shows that the veteran had service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War (PGW).  VA is authorized to pay compensation to any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that either became manifest during 
service in the Southwest Asia theater of operations during 
the PGW or became manifest to a degree of disability of 10 
percent or more not later than December 31, 2006.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003) and 66 
Fed. Reg. 56614-56615 (Nov. 9, 2001).

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) that 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the PGW, or to a degree of 10 percent or more not later than 
December 31, 2006"; and (4) that such symptomatology "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis." 38 C.F.R. § 
3.317(a). For the purposes of 38 C.F.R. § 3.317, disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  

The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. 38 C.F.R. § 3.317(a)(3).  For purposes of 38 C.F.R. 
§ 3.317, signs or symptoms that may be manifestations of 
undiagnosed illness include, but are not limited to (1) 
fatigue, (2) signs or symptoms involving skin, (3) headache, 
(4) muscle pain, (5) joint pain, (6) neurologic signs or 
symptoms, (7) neuropsychological signs or symptoms, (8) signs 
or symptoms involving the respiratory system (upper or 
lower), (9) sleep disturbance, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

In June 2003, the Persian Gulf War illness provisions were 
amended effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. 1117 (West 
2002); 38 C.F.R. 3.317 (2003).  

In this regard the recent VA psychiatric evaluation revealed 
no diagnosis of an acquired psychiatric disorder and it was 
indicated that the veteran had medical problems.  The VA 
physical examination in July 2002, found no diagnosed 
disability relative to the veteran's complaints.  The 
examiner indicated that his complaints would fall into the 
category of undiagnosed illness.  The veteran's pertinent 
complaints at that time were diarrhea, multiple joint pain 
which includes his chest pain, fatigue to include apathy, and 
fluctuation of appetite.

The evidence now indicates that the veteran has been 
diagnosed with objective indications of chronic disability, 
which are not due to any diagnosed illness.  Noting the 
credible lay witness evidence on this issue, and the medical 
evidence of the condition soon after service, the Board finds 
that it is at least as likely as not that the veteran's 
disability is related to his active service in the Persian 
Gulf.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  

Accordingly service connection for a chronic disability 
manifested by diarrhea, multiple joint pain to include his 
chest pain, fatigue to include apathy, and fluctuation of 
appetite due to an undiagnosed illness is therefore warranted

The veteran has also claimed service connection for 
constipation due to an undiagnosed illness.  In this regard, 
during the July 2002 VA examination, the veteran reported 
that he had no episodes of constipation.  Accordingly, 
without current medical evidence of constipation service 
connection is not warranted.




ORDER

Entitlement to service connection for an undiagnosed illness, 
manifested by complaints diarrhea, multiple joint pain to 
include chest pain, fatigue to include apathy, and 
fluctuation of appetite is granted.

Entitlement to service connection for an undiagnosed illness 
manifested by constipation is denied.


REMAND

The veteran is claiming service connection memory loss, 
numbness, and headaches due to an undiagnosed illness.  In 
view of the nature of these symptoms, the Board is of the 
opinion that a specialized examination is warranted.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002); 38 C.F.R. § 3.159(b)(1); and 
any other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for memory loss, 
numbness, and headaches since Julyn2002.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.

3.  The RO should arrange for an 
examination by a VA neurologist in order 
to determine the nature, and severity of 
the veteran's claimed memory loss, 
numbness, and headaches and whether these 
symptoms result from an undiagnosed 
illness due to Persian Gulf War service.  
All indicated special studies should be 
accomplished. The claims folder should be 
made available to the examiner for 
review.

The examiner should be requested to 
render an opinion as to whether it is as 
likely as not that any disability 
manifested by memory loss, numbness, 
and/or headaches, if present, is chronic 
and, if so, whether the is attributable 
to a "known" clinical diagnosis in light 
of the medical history and records and 
examination findings.  If so, the 
examiners should be requested to identify 
the diagnosed disorders and explain the 
basis for the diagnosis.  If the memory 
loss, numbness, and/or headaches are not 
due to a known diagnosis, the examiner 
should so specify.  A complete rational 
should be given for all opinions and 
conclusions expressed.

4.  Following completion of the above, 
the RO should adjudicate the veteran's 
claim.  If any benefit sought is denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



